                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         SARBIJIT DHESI,
                                   4                                                       Case No. 19-cv-04210-YGR
                                                       Plaintiff,
                                   5
                                                 v.                                        CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                   7     XPRESSION OF AWARENESS INC. ,
                                   8                   Defendants.

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, October 5, 2020 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO ADR FOR PRIVATE MEDIATION TO
                                                                                              August 31, 2020
                                        TO BE COMPLETED BY:
                                  14
                                        REFERRED TO MAGISTRATE JUDGE CORLEY FOR
                                  15
                                        DISCOVERY
                                  16
                                        LAST DAY TO JOIN PARTIES OR AMEND                     4/30/2020 ; after this date by Court
                                  17    PLEADINGS:                                            approval for good cause by Motions under
                                                                                              FRCP Rule 16(b)(4)
                                  18
                                        NON-EXPERT DISCOVERY CUTOFF:                          September 18, 2020
                                  19
                                        DISCLOSURE OF EXPERT REPORTS:
                                  20
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: June 30, 2020
                                  21    MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: July 20, 2020
                                        WITH FRCP 26(A)(2)(B):
                                  22

                                  23    EXPERT DISCOVERY CUTOFF:                              August 28, 2020

                                  24    CLASS CERTIFICATION MOTION      FILED:                September 22, 2020

                                  25   As set forth above, the parties are REFERRED to private mediation. The parties shall provide the
                                  26   Court with the name of an agreed-upon mediator by April 21,2020 by filing a JOINT Notice. A
                                  27   compliance hearing regarding shall be held on Friday, May 1, 2020 on the Court's 9:01a.m.
                                  28   calendar, in the Federal Courthouse, 1301 Clay Street, Oakland, California, in courtroom 1. By
                                   1   April 21, 2020, the parties shall file either the JOINT Notice or a one-page JOINT STATEMENT

                                   2   setting forth an explanation for their failure to comply. If compliance is complete, the parties need

                                   3   not appear and the compliance hearing will be taken off calendar. Telephonic appearances will be

                                   4   allowed if the parties have submitted a joint statement in a timely fashion.]

                                   5          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                   6   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                   7   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                   8          IT IS SO ORDERED.

                                   9   Dated: April 6, 2020

                                  10                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
